FOLLETO, J.
W. & J. Sloane is a business corporation organized in January, 1891, under the laws of New York, with a share capital of $3,000,000, all of which has been paid in, and all of the shares issued. The principal office or place for transacting the financial business of the corporation is and has been kept at Nos. 880 and 888 Broadway. In 1892 the deputy tax commissioner, whose duty it was to value the corporation’s capital for taxation, valued it at $3,000,000, which assessed valuation was entered in the books of the commissioners of taxes and assessments. Afterwards, and on the *108418th of February, 1892, the corporation, by its treasurer, made, verified, and filed with the commissioners the following statement: “Statement made and delivered to the commissioners of taxes and assessments of the city and county of New York, for and in behalf of the corporation of W. & J. Sloane, showing its condition for thé purpose of assessment on the second Monday of January, 1892:
“Total gross assets on January 1, $7,974,698.87; capital stock actually paid in, or secured to be paid in, $3,000,000.00; amount of surplus earnings, $300,-000.00; rate of dividend of last year, or last annual dividend, $2.00; indebtedness in detail, as follows: Bonds, loans, bills payable, and book accounts, $5,556,118.00.
“Assessed value of real estate (describing particularly by ward and ward map numbers):



“Amounts invested in the stocks of other corporations, which are taxed upon their capital, $610,875.00; amount invested in U. S. securities, $400,-000.00; imported goods in unbroken packages, $1,006,310.00; portion of capital invested in foreign countries and in other states, $378,949.34.
“(If the stock of the company is worth less than par, state the actual value, and give the facts, under oath, which will justify such estimate of its value.) The stock of the company has no market value, as no sales have been made in open market, and it depends largely upon the personal skill and capacity of the managers. The principal office or the place of transacting the financial business of the said corporation is situated in the Eighteenth ward of the city of New York, at Nos. 880 to 888 Broadway.”
After this statement was filed, and in February or March, 1892, the treasurer of the corporation was examined before the commissioners, pursuant to section 820 of the consolidation act, who thereafter made an assessment upon the following basis:
Corporation’s gross assets................................ $7,974,698 87
Deductions allowed by commissioners:
Corporation had' invested in shares of other
corporations taxed on their capital........$ 610,875 00
Corporation had invested in U. S. securities.. 400,000 00
Value of goods imported by the corporation,
and on hand in unbroken packages........ 1,006,310 00
—- 2,017,185 00
$5,957,513 87
Indebtedness of corporation................$5,556,118 00
Less nontaxable assets, as above........... 2,017,185 00
-:- 3,538,933 00
$2,418,580 87
Assessed value of corporation’s real estate... $ 635,000 00 Corporation’s property outside of this state.. 578,949 34
Surplus 10ji on $3,000,000................... 300,000 00
- 1,513,949 34
Value of assessable personalty
$ 904,631 53
*1085The assessment was made for $902,631, an error of $2,000 having been made by the commissioners.
Upon what theory the commissioners deducted the sum of $2,-017,185, denominated by them “Nontaxable Assets,” from the indebtedness of the corporation, is not apparent. This, in effect, was what was attempted to be done in People v. Byan, 88 ZEST. Y. 142, and was held to be illegal. The commissioners should have made up their statement as follows:
Gross assets of corporation, real and. personal $7,974,698 87
Investments in taxable shares of other corporations. Not assessable (chap. 456, Jj.
1857, #3) ...-............................. $ 610,875 00
Investments in U. S. securities. Not assessable (U. S. B. ■it 3701; People v. Commis-
sioners, 90 N._ Y. 63)...................... 400,000 00
Goods imported by corporation, and held in unbroken packages. Not assessable (Brown v. Maryland, 12 Wheat. 419; Bur. Tax. 86;
Cool. Tax. 61 et seq.).................... 1,006,310 00
Property outside of the state. Not assessable (People v. Commissioners, 23 N. Y. 224;
Graham v. First Nat’l Bank, 84 Id. 303)---- 578,949 34
Surplus on capital stock. Not assessable
(chap. 456, L. 1857, #3)................... 300,000 00
Assessed value of real estate to be deducted
from gross assets (chap. 456, L. 1857, ¡(£3).. 635,000 00
3,531,134 34
$4,443,564 53
Indebtedness of corporation to be deducted from taxable assets (People v. Barker, 141 N. Y. 146)................. '5,556,118 00'
$1,112,553 47
After deducting the nonassessable property of the corporation and its assessed real estate from its gross assets, real and personal, its. indebtedness exceeds the remainder by $1,112,553.47, as appears by the foregoing statement. The commissioners now seek to justify their action on the ground that the treasurer of the corporation,, when examined before them, declined to answer questions put by them to him. The difficulty with this position is that the record does not disclose the questions which the treasurer refused to answer, nor the subject to which they related. It does not appear-that the questions related to the indebtedness of the corporation, and, for aught that appears, they may have related solely to the amount invested in United States securities; and, further, the commissioners did not disallow any of the items of the statement made- and filed, but found it to be true, and made their assessment on the basis of the truth of the Statement. If, for example, the treasurer had refused to answer proper questions put by the commissioners in respect to the corporation’s indebtedness, or had given evasive or unsatisfactory answers, and the commissioners had found that the indebtedness was less than the amount stated, a different question would have been presented. The order of the special term should be affirmed, without costs. All concur.